PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Farhadi, Ashkan
Application No. 15/338,194
Filed: 28 Oct 2016
For: Endoscope Accessory
Docket No. IZSCNI00106
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition to revive under 37 CFR 1.137(a), filed December 7, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed November 19, 2018.  This Office action set a shortened statutory period for reply of two months.  No reply having been received in the instant application, the application became abandoned by operation of law on January 20, 2019.  The Office mailed a courtesy Notice of Abandonment on July 29, 2019.  
  
With the instant petition, Applicant has paid the $1050 petition fee, submitted the required reply in the form of a Response to Restriction Requirement, and made the proper statement of unintentional delay (including a satisfactory explanation for the delay in filing the petition).

The application is being forwarded to Group Art Unit 3795 for consideration of the Response to Restriction Requirement, filed December 7, 2021.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions